FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HONG YANG,                                        No. 07-73130

               Petitioner,                        Agency No. A099-048-452

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Hong Yang, native and citizen of China, petitions for review of a Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum. We have jurisdiction under 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence factual findings, INS v. Elias-

Zacarias, 502 U.S. 478, 481 & n.1 (1992), and de novo due process claims,

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We deny the

petition for review.

      Substantial evidence supports the agency’s conclusion that Yang did not

establish a well-founded fear of future persecution because Yang did not

demonstrate the Chinese authorities have any continuing interest in pursuing her,

see Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (record evidence did not

show petitioner had objectively reasonable basis for future fear), and because

Yang’s husband continues to reside in China without harm, see Aruta v. INS, 80

F.3d 1389, 1395 (9th Cir. 1996) (petitioner’s similarly situated relatives had not

been harmed).

      We reject Yang’s due process contention that the IJ was biased, because she

has not demonstrated any bias or that the proceedings were fundamentally unfair.

See Ibarra-Flores v. Gonzales, 439 F.3d 614, 620-21 (9th Cir. 2006) (petitioner

must show proceeding was “so fundamentally unfair that the alien was prevented

from reasonably presenting his case” and that he was prejudiced) (internal citation

and quotation omitted).

      PETITION FOR REVIEW DENIED.


                                          2                                      07-73130